19 F.3d 1433
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.C.J. CONTRACTING, INC., Respondent.
No. 94-5176.
United States Court of Appeals, Sixth Circuit.
March 28, 1994.

Before:  KEITH and MARTIN, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, C.J. Contracting, Inc., its officers, agents, successors, and assigns, enforcing its order dated September 22, 1993, in Case Nos. 7-CA-33968, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, C.J. Contracting, Inc., its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Unilaterally failing and refusing to abide by and submit fringe benefits funds contributions to Cement Masons Fringe Benefits Funds, Detroit and Vicinity, as required under the terms of its collective-bargaining agreement with Cement Masons Local 514, Operative Plasterers and Cement Masons International Association, AFL-CIO (hereinafter called the Union).


4
(b) In any like or related manner interfering with, restraining or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act (hereinafter called the Act).


5
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


6
(a) Abide by and submit to Cement Masons Fringe Benefits Funds, Detroit and Vicinity, all fringe benefits funds contributions for which it is contractually obligated under the terms of its collective-bargaining agreements with the Union.


7
(b) Make the Union and the unit employees whole for its failure to abide by the Fringe Benefit Contributions provisions of the collective-bargaining agreements, as set forth in the Remedy section of the Judge's Decision.


8
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of monies due under the terms of this Judgment.


9
(d) Post at its place of business in Sterling Heights, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices are customarily posted.  Reasonable steps shall be taken by Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(e) Notify the said Regional Director, in writing, within 20 days from the date of receipt of this Judgment, what steps have been taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT unilaterally fail and refuse to abide by and submit fringe benefits funds contributions to Cement Masons Fringe Benefits Funds, Detroit and Vicinity, as required under the terms of our collective-bargaining agreement with Cement Masons Local 514, Operative Plasterers and Cement Masons International Association, AFL-CIO.


15
WE WILL NOT in any like or related manner interfere with, restrain or coerce our employees in the exercise of the rights guaranteed them by Section 7 of the Act.


16
WE WILL abide by and submit to Cement Masons Fringe Benefits Funds, Detroit and Vicinity, all fringe benefits funds contributions for which we are contractually obligated under the terms of our collective-bargaining agreements with Cement Masons Local 514, Operative Plasterers and Cement Masons International Association, AFL-CIO.


17
WE WILL make the Union and the unit employees whole for our failure to abide by the Fringe Benefit Contributions provisions of our collective-bargaining agreements with the Union.


18
C.J. CONTRACTING, INC.


19
/s/ (Employer)

Dated __________
By __________ (Representative) (Title)

20
This is an official notice and must not be defaced by anyone.


21
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.